Upon this state of facts, the Court held, that the party moving for a new trial upon the ground of newly discovered evidence^ was bound to produce the affidavit of the witness, from whom such evidence was to come, setting forth the facts, or shew that such affidavit could not be obtained. In the present case, (they said,) there was no ground to suppose that Dibblee would give the testimony detailed in the affidavit, except from the belief of the deponent, and the application was therefore refused.
[W. W. McLellan, Att'y for the plff. John M. Cannon, Att'y for the deft.]